Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 4th, 2020 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated September 1st, 2020 have been withdrawn due to Applicant’s amendment.
New grounds for rejection follow.

Terminal Disclaimer
The terminal disclaimer filed on November 4th, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,224,442 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding Claim 17, Applicant recites, inter alia¸ “N-type and P-type emitter regions”.  These terms lack antecedent basis.  It is believe that it was Applicant’s intent for this claim to depend from claim 16.  Accordingly, for further examination purposes claim 17 will be interpreted as depending from claim 16.  Appropriate action is required.

Regarding Claim 19, Applicant recites, inter alia, “the N-type emitter regions” and the “P-type emitter regions”.  It is unclear if there are multiple N-type and P-type regions as Applicant has recited them as singular (see claim 16).  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US 2015/0340531 A1).


In view of Claim 2, Hayashi et al. discloses a solar cell (Figure 2) comprising:
a substrate having a light-receiving surface and a back surface (Figure 2, #10 & Paragraph 0023);
a first thin dielectric layer disposed on the back surface of the substrate (Figure 2, #12i & Paragraph 0031);
a first polycrystalline (Paragraph 0026) silicon emitter region of a first conductivity type (Figure 2, #12n), disposed on the first thin dielectric layer (Figure 2, #12i) the first polycrystalline silicon emitter region having an exposed outer top portion (See Annotated Hayashi et al. Figure 2, below); wherein the first thin dielectric layer (Figure 2, #12i) is directly contacting the back surface of the substrate (Figure 2, #10) and the first polysilicon emitter region (Figure 2, #16n);
a second polycrystalline (Paragraph 0026) silicon emitter region of a second, different, conductivity type (Figure 2, #13p) disposed on a second thin dielectric layer (Figure 2, #13i) disposed on the back surface of the substrate (Figure 2, #10);
a third thin dielectric layer disposed directly on the exposed outer top portion of the first polycrystalline silicon emitter region and disposed laterally between the first and second polycrystalline silicon emitter regions wherein a lateral region of the third thin 
a first conductive contact structure disposed over the first polycrystalline silicon emitter region (Figure 2, #14); and
a second conductive contact structure disposed over the second polycrystalline silicon emitter region (Figure 2, #15),
wherein the first and second conductive contact structure each comprise a metal foil directly on the first and second polycrystalline silicon emitter regions (Figure 2, #30b & #30d - Paragraph 0046).
Annotated Hayashi et al. Figure 2

    PNG
    media_image1.png
    849
    840
    media_image1.png
    Greyscale



	In view of Claim 4, Hayashi et al. is relied upon for the reasons given above in addressing Claim 3.  Hayashi et al. teaches that the insulator layer comprises an oxynitride of a nitride (Paragraph 0033).

	In view of Claim 5, Hayashi et al. is relied upon for the reasons given above in addressing Claim 2. Hayashi et al. discloses an insulator layer (Figure 2, #18 & Paragraph 0033) disposed on the first polycrystalline silicone emitter region (Figure 2, #12n); and a second polycrystalline silicon layer of the second conductivity type disposed on the insulator wherein the first conductive contact structure is disposed through the second polycrystalline silicon layer of the second conductivity type and through the insulator layer (See Annotated Hayashi et al. Figure 2, below).
Annotated Hayashi et al. Figure 2

    PNG
    media_image2.png
    868
    905
    media_image2.png
    Greyscale


In view of Claim 6, Hayashi et al. is relied upon for the reasons given above in addressing Claim 2.  Hayashi et al. teaches that the substrate is an N-type monocrystalline silicon substrate (Figure 2, #10 & Paragraph 0024) and that the first conductivity type and second conductivity type is N-type (Paragraph 0079).

In view of Claim 7, Hayashi et al. is relied upon for the reasons given above in addressing Claim 2.  Hayashi et al. teaches that the first, second, and third thin dielectric layers comprise silicon dioxide (Paragraph 0038).


Annotated Hayashi et al. Figure 2

    PNG
    media_image1.png
    849
    840
    media_image1.png
    Greyscale





a substrate having a light-receiving surface and a back surface (Figure 2, #10 & Paragraph 0023);
a first thin dielectric layer disposed on the back surface of the substrate (Figure 2, #12i & Paragraph 0031);
a first polycrystalline (Paragraph 0026) silicon emitter region of a first conductivity type (Figure 2, #12n), disposed on the first thin dielectric layer (Figure 2, #12i) the first polycrystalline silicon emitter region having an exposed outer top portion (See Annotated Hayashi et al. Figure 2, below); wherein the first thin dielectric layer (Figure 2, #12i) is directly contacting the back surface of the substrate (Figure 2, #10) and the first polysilicon emitter region (Figure 2, #16n);
a second polycrystalline (Paragraph 0026) silicon emitter region of a second, different, conductivity type (Figure 2, #13p) disposed on a second thin dielectric layer (Figure 2, #13i) disposed on the back surface of the substrate (Figure 2, #10);
a third thin dielectric layer disposed directly on the exposed outer top portion of the first polycrystalline silicon emitter region and disposed laterally between the first and second polycrystalline silicon emitter regions wherein a lateral region of the third thin dielectric layer is directly contacting the first and second polycrystalline silicon emitter regions (See Annotated Hayashi et al. Figure 2, below);
a first conductive contact structure disposed over the first polycrystalline silicon emitter region (Figure 2, #14); and
a second conductive contact structure disposed over the second polycrystalline silicon emitter region (Figure 2, #15),
wherein the first and second conductive contact structure each comprise a metal foil disposed on a metal seed layer disposed on the first and second polycrystalline silicon emitter regions (Figure 2, #30b & #30d - Paragraph 0046).
Annotated Hayashi et al. Figure 2

    PNG
    media_image1.png
    849
    840
    media_image1.png
    Greyscale

	In view of Claim 10, Hayashi et al. is relied upon for the reasons given above in addressing Claim 9.  Hayashi et al. discloses an insulator layer (Figure 2, #18 & Paragraph 0033) disposed on the first polycrystalline silicone emitter region (Figure 2, #12n), wherein the first conductive contact structure is 

	In view of Claim 11, Hayashi et al. is relied upon for the reasons given above in addressing Claim 10.  Hayashi et al. teaches that the insulator layer comprises an oxynitride of a nitride (Paragraph 0033).

	In view of Claim 12, Hayashi et al. is relied upon for the reasons given above in addressing Claim 9. Hayashi et al. discloses an insulator layer (Figure 2, #18 & Paragraph 0033) disposed on the first polycrystalline silicone emitter region (Figure 2, #12n); and a second polycrystalline silicon layer of the second conductivity type disposed on the insulator wherein the first conductive contact structure is disposed through the second polycrystalline silicon layer of the second conductivity type and through the insulator layer (See Annotated Hayashi et al. Figure 2, below).
Annotated Hayashi et al. Figure 2

    PNG
    media_image2.png
    868
    905
    media_image2.png
    Greyscale


In view of Claim 13, Hayashi et al. is relied upon for the reasons given above in addressing Claim 9.  Hayashi et al. teaches that the substrate is an N-type monocrystalline silicon substrate (Figure 2, #10 & Paragraph 0024) and that the first conductivity type and second conductivity type is N-type (Paragraph 0079).

In view of Claim 14, Hayashi et al. is relied upon for the reasons given above in addressing Claim 9.  Hayashi et al. teaches that the first, second, and third thin dielectric layers comprise silicon dioxide (Paragraph 0038).

In view of Claim 15, Hayashi et al. is relied upon for the reasons given above in addressing Claim 9.  Hayashi et al. teaches that the second polycrystalline silicon emitter region (Figure 2, #13p) is disposed on a portion of the third thin dielectric layer disposed over the exposed outer portion of the first polycrystalline silicon emitter region (See Annotated Hayashi et al. Figure 2, below).
Annotated Hayashi et al. Figure 2

    PNG
    media_image1.png
    849
    840
    media_image1.png
    Greyscale


In view of Claims 16-17, Hayashi et al. discloses a solar cell (Figure 2) comprising:
a substrate having a light-receiving surface and a back surface (Figure 2, #10 & Paragraph 0023);
a first thin dielectric layer disposed on the back surface of the substrate (Figure 2, #12i & Paragraph 0031);
an N-type emitter region (Figure 2, #12n), disposed on the first thin dielectric layer (Figure 2, #12i) the N-type emitter region having an exposed outer top portion (See Annotated Hayashi et al. Figure 2, below); wherein the first thin dielectric layer (Figure 2, #12i) is directly contacting the back surface of the substrate (Figure 2, #10) and the N-type emitter region (Figure 2, #16n);
a P-type emitter region (Figure 2, #13p) disposed on a second thin dielectric layer (Figure 2, #13i) disposed on the back surface of the substrate (Figure 2, #10);
a third thin dielectric layer disposed directly on the exposed outer top portion of the N-type emitter region and disposed laterally between the N-type and P-type emitter regions wherein a lateral region of the third thin dielectric layer is directly contacting the N-type and P-type emitter regions (See Annotated Hayashi et al. Figure 2, below);
a first conductive contact structure disposed over the N-type emitter region (Figure 2, #14); and
a second conductive contact structure disposed over the P-type emitter region (Figure 2, #15),
wherein the first and second conductive contact structure each comprise a metal foil disposed on a metal seed layer disposed on the first and second polycrystalline silicon emitter regions (Figure 2, #30b & #30d - Paragraph 0046).
Annotated Hayashi et al. Figure 2

    PNG
    media_image1.png
    849
    840
    media_image1.png
    Greyscale

In view of Claim 18, Hayashi et al. is relied upon for the reasons given above in addressing Claim 16.  Hayashi et al. teaches that the metal foil of each of the first and second conductive contact structures is directly on N-type and P-type emitter regions (Figure 2, #30b & Paragraph 0047).

In view of Claim 19, Hayashi et al. is relied upon for the reasons given above in addressing Claim 16.  Hayashi et al. discloses an insulator layer (Figure 2, #18 & Paragraph 0033) disposed on the N-type emitter regions Figure 2, #12n), wherein the first conductive contact structure is disposed through the insulator layer (Figure 2, #14) and wherein a portion of the P-type emitter region overlaps the insulator 

	In view of Claim 20, Hayashi et al. is relied upon for the reasons given above in addressing Claim 16.  Hayashi et al. discloses an insulator layer (Figure 2, #18 & Paragraph 0033) disposed on the N-type emitter region (Figure 2, #12n), and the P-type emitter region disposed on the insulator layer (Figure 2, #13p), wherein the first conductive contact structure is disposed through the P-type emitter region and through the insulator layer (Figure 2, #14).

	In view of Claim 21, Hayashi et al. is relied upon for the reasons given above in addressing Claim 16.  Hayashi et al. teaches the substrate is an N-type monocrystalline silicon substrate (Figure 2, #10 & Paragraph 0024).



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726